 In the Matter Of MRS. LYALL M. WANNAMAKER, EXECUTRIX OF THEESTATE OF WILLIAM W. WANNAMAKER D/B/A ORANGE COTTONMILLS 1andUNITED TEXTILE WORKERS OF AMERICA, A. F. L.CaseNo.1O-R-1'755.-Decided June 26, 1946Messrs. T. B. BryantandA. J. M. Wannamaker,both of Orange-burg, S. C., for the Company.Mr. Nick Collins,for the Union.Mr. Martin E. Rendelman,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEUpon a petition duly filed by the United Textile Workers of Amer-ica, A. F. L., herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofMrs. Lyall M. Wannamaker, Executrix of the Estate of William W.Wannamaker d/b/a Orange Cotton Mills, Orangeburg, South Caro-lina, herein called the Company, the National Labor Relations Boardon April 12, 1946, conducted a preliearing election pursuant to ArticleIII, Section 3, of the National Labor Relations Board Rules and Regu-lations,2 among employees of the Company in the alleged appropriateunit, to determine whether or not they desired to be represented bythe Union for the purposes of collective bargaining.At the close ofthe election the Tally of Ballots cast in the election was as follows:Approximate number of eligible voters-----------------------210Voidballots-----------------------------------------------1Votes cast for Union----------------------------------------147Votes cast against Union--------------Challenged ballots------------------------------------------11Valid Ballots counted plus challenged ballots---------------164IName as amended at the hearing.2By amendment of November 27, 1945. this Section of the Rules now permits the conductof a secret ballot of employees prior to bearing in cases which present no substantial issues-69 N L R B., No. 10.93 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company thereafter refused to sign a Recognition Agreementof Stipulation for Certification after election.Pursuant to ArticleIII, Section 10, of the Rules and Regulations,' the Board thereafterprovided for an appropriate hearing upon due notice before AlbertB. Maynard, Trial Examiner.The hearing was held at Orangeburg,South Carolina, on May 14, 1946.The Company and the Union ap-peared and participated.All parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYMrs. Lyall M. Wannamaker, Executrix of the estate of WilliamW. Wannamaker, d/b/a/ Orange Cotton Mills, is engaged in themanufacture, sale, and distribution of cotton, yarn, twine and ropeat a plant in Orangeburg, South Carolina.During the year 1945the Company purchased raw materials valued in excess of $500,000,75 percent of which was shipped to its plant from points outside theState of South Carolina.During the same period, the Company soldfinished products valued in excess of $1,000,000, 90 percent of whichwas shipped to points outside the State of South Carolina.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Textile Workers of America, is a labor organization affili-ated with the American Federation of Labor, admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.'As amended November 27, 1945,this Section provides that where the initial hearingisheld after the election,all issues,including Issues with respect to the conduct of theelection or conduct affecting the election results and issues raised by challenged ballotsshall be heard at such hearing. ORANGE COTTON MILLSIV. TILE APPROPRIATE UNIT95The Company and the Union agree that all the production andmaintenance employees, excluding clerical and supervisory employees,constitute an appropriate unit for collective bargaining purposes.Some question has arisen, however, as to the supervisory status of nineemployees.4There is substantial uncontroverted testimony that the employeesin question have no authority to hire, discharge, discipline, promote,or transfer other employees, or effectively recommend such action.The doubt as to their status arises from the fact that these employeesare nominally in charge of their respective mill groups and also act asintermediaries between the other employees in their respective groups,and the mill superintendent.These employees are not vested withsufficient indicia of supervisory authority to warrant the conclusionthat they fall within our usual definition of supervisory employees.We shall, therefore, include them in the unit hereinafter found ap-propriate.We find that all production and maintenance employees of theCompany,5 excluding clerical employees, and all supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively reconl-lnend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (c) of the Act.V.THE DETERMINATION OF REPRESENTATIVESThe results of the election held previous to the hearing show thatthe Union received an overwhelming majority of the valid votes cast.As the challenged ballots in no way affect the results of the election,we shall certify the Union as the collective bargaining representa-tive of the employees in the appropriate unit.'CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations'David White, Willie Way, Sumbers E Courtney, James Darnell, Lola Lee, Leroy Myers,GeorgeMedlin,Woodrow Ackerman,and Charlie Davis.5 Including the employees named in footnote 4, above6As indicated above, there were 11 challenged ballotsThe ballots of the 9 employeeswhose supervisory status was in question were challenged by the Board's agent, the 2 re-maining challenges to the ballots of Laurie Phillips and Smith Beach were registered bythe Company,which contended that the former was not employed during the eligibilityperiod and that the latter was not employed on the (late of the electionSince the Unionhas received a majority of the valid votes cast plus the challenged ballots, we find it unneces-sary to direct that the ballots of the 9 employees whose supervisory status was in questionbe opened and counted,nor do we find it necessary to determine whether the challenges tothe ballots of Phillips and Beach should be sustained or overruled. 96DECISIONSOF NATIONALLABOR RELATIONS BOARDAct, and pursuant to Article III, Sections 9 and 10, of National LaborRelations Board Rules and Regulations-Series 3, as amended,IT IS HEREBY CERTIFIED that United Textile Workers of America,affiliated with the American Federation of Labor, has been designatedand selected by a majority of all production and maintenance em-ployees of Mrs. Lyall M. Wannamaker,Executrix of the Estate ofWilliam W. Wamnamaker d/b/a/ Orange Cotton Mills, Orangeburg,South Carolina, excluding clerical employees and all supervisory em-ployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees,or effectivelyrecommend such action,as their representative for the purposes ofcollective bargaining, and that pursuant to Section 9 (a) of the Act,the said organization is the exclusive representative of all such em-ployees for the purposes of collective bargaining with respect to ratesof pay, wages,hours of employment, and other conditions of employ-ment.